W. HALSTED
moved the reversal of the judgment. ffl'elinghuysen objected, that the cause was not ready for argument; that the justice had not returned the summons and other papers, necessary to a hearing of the case, and it was incumbent on 1he plaintiff to have the return completed before he moved the cause.
Court.
After the justice has made return of the writ and his transcript, if the plaintiff is satisfied to proceed, he may do so, and is not compelled to rule the justice to make a more complete return. If the defendant wish any other papers than those sent, or wish the justice to amend his return, he must take a rule for that purpose. The party which needs any additional return, must apply for and see that it is made.
A rule on the justice, to send up the papers, was granted on the motion of defendant.